Case 2:21-cv-00238-WJM-MF Document 57 Filed 07/27/21 Page 1 of 9 PageID: 3399




 NOT FOR PUBLICATION


                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY




                                                     Civil Action No. 21-238 (WJM)
 WYCKOFF PROPERTIES, LP D/B/A
 ALDO’S PANE & VINO, WYCKOFF INN
 LTD, T/A THE BRICK HOUSE, TASTE
 BUDS, LLC D/B/A THE MASON JAR,
 CENZINO RISTORANTE LLC, D/B/A                   REPORT AND RECOMMENDATION
 CENZINO’S ELAN CATERERS, LLC,
 QUE PASTA, LLC & FRANKLIN LAKES
 COUNTRY CAFÉ, LLC,

                            Plaintiffs,
  v.



  SELECTIVE INSURANCE
  COMPANY, AMERICAN ZURICH
  INSURANCE COMPANY,
  BERKSHIRE HATHAWAY
  GUARD INSURANCE COMPANY
  & HARLEYSVILLE INSURANCE
  COMPANY,

                            Defendants.



 FALK, U.S.M.J.

       Before the Court is Plaintiffs’ motion to remand this case to state court. [CM/ECF

 No.11.] Plaintiffs are New Jersey restaurants which have joined in one action to recover

 business interruption losses from their insurers, two of which are New Jersey insurance

 companies. The motion is opposed. The Honorable William J. Martini, U.S.D.J. has
Case 2:21-cv-00238-WJM-MF Document 57 Filed 07/27/21 Page 2 of 9 PageID: 3400




    referred the motion to the Undersigned. The Court decides it on the papers. Fed.R.Civ.P.

    78. For the reasons discussed below, it is respectfully recommended that Plaintiffs’

    motion to remand be granted.

                                            BACKGROUND

           On November 13, 2020, seven New Jersey restaurants filed a Complaint against

    their insurers in the New Jersey Superior Court seeking coverage for alleged business

    losses sustained on account of the pandemic. The two-count Complaint asserts a claim

    under the New Jersey Declaratory Judgment Act, N.J.S.A. 2A:16-59 et seq. and a

    claim for breach of contract. Alleging that denial of their claims was a breach of

    contract, Plaintiffs seek a declaratory judgment that their “all risks” business insurance

    policies cover the losses allegedly caused by the pandemic and by the effects of

    Governor Murphy’s Executive Orders which restricted their business operations.

    The Complaint named four insurance companies as defendants: Selective Insurance

    Company (“Selective”), American Zurich Insurance Company (“American Zurich”),

    Berkshire Hathaway Guard Insurance Company (“GUARD”) 1 and Harleysville

    Insurance Company (“Harleysville”).

           Three of the Plaintiffs are insured by New Jersey companies. Specifically,

    Plaintiffs Wyckoff Properties, LP and Wyckoff Inn Ltd (“Wyckoff Plaintiffs”) , are

    insured by Selective, a New Jersey entity, and a third Plaintiff, Que Pasta, LLC, is



1
 According to the Notice of Removal, Berkshire Hathaway Guard Insurance Company is an umbrella trade name
and not a legal entity. The insurer is AmGUARD Insurance Company. For the sake of continuity, the insurance
company will be referred to herein as GUARD.
Case 2:21-cv-00238-WJM-MF Document 57 Filed 07/27/21 Page 3 of 9 PageID: 3401




    insured by Harleysville New Jersey. 2 The four other Plaintiffs have policies with out-

    of-state insurers. Specifically, Plaintiffs Elan Caterers, LLC (“Elan”) and Franklin

    Lakes Country Café (“Country Café”), LLC are insured by Harleysville Insurance

    Company, 3 Taste Buds, LLC is insured by American Zurich, a New York company,

    and Plaintiff Cenzino Ristorante LLC (“Cenzino”) is insured by GUARD.

           Notwithstanding that complete diversity is lacking on the face of the Complaint,

    on January 6, 2021, GUARD removed the action to this Court pursuant to 28

    U.S.C. §§ 1332 and 1441 on grounds of diversity jurisdiction. Representing that it is a

    Pennsylvania corporation and that its policyholder, Cenzino is a New Jersey entity,

    GUARD argues that diversity exists between the two and that the citizenry of all the

    other plaintiffs should be disregarded in the jurisdictional analysis because they had

    been fraudulently misjoined for the purpose of defeating jurisdiction. (Notice of

    Removal ¶¶ 10-13.)

          On February 9, 2021, Plaintiffs moved to remand the case on several grounds.

    First, Plaintiffs argue that the Court lacks subject matter jurisdiction because there is

    not complete diversity between all plaintiffs and all defendants. Second, Plaintiffs

    contend that removal was procedurally defective because GUARD failed to obtain the

    consent of all Defendants in violation of 28 U.S.C. § 1446(b)(2)(A), and because


2
  On March 26, 2021, Harleysville Insurance Company of New Jersey filed a motion to dismiss stating, among other
things, that it was incorrectly pleaded as Harleysville Insurance Company, and conceding that the Court lacks
subject matter jurisdiction over its coverage dispute with Que Pasta, LLC. (CM/ECF No. 35-1, n. 1.)
3
  Harleysville Insurance Company issued a policy to Elan and Harleysville Preferred Insurance Company issued a
policy to Country Café. (CM/ECF No. 35 at 2.) In any event, all parties appear to agree that these two insurance
companies are not citizens of New Jersey for purposes of the jurisdictional analysis.
Case 2:21-cv-00238-WJM-MF Document 57 Filed 07/27/21 Page 4 of 9 PageID: 3402




    removal was prohibited by the “forum defendant” rule because two of the insurers are

    citizens of New Jersey. 4 Third, Plaintiffs maintain that the Court should decline to

    exercise jurisdiction over this case because it presents novel questions of New Jersey

    insurance law that should be decided by a New Jersey state court.

          On February 11, 2021, the Court entered a Consent Order pursuant to which

    Plaintiffs dismissed their claims against GUARD with prejudice. (CM/ECF No. 13.)

    Consequently, Cenzino and GUARD are no longer parties to the action. On April 8,

    2021, Plaintiffs voluntarily dismissed, without prejudice, their breach of contract claim

    against the remaining Defendants. (CM/ECF No. 43.)

          Defendants filed opposition to remand contending that Plaintiffs have been

    fraudulently joined to defeat diversity. Specifically, Defendants argue that this case is

    not a single cause of action on behalf of all Plaintiffs against all insurers, but that each

    individual Plaintiff is asserting independent coverage claims under its own separate

    policy against its respective insurance company. Given Defendants’ position that this

    case is a composite of standalone coverage claims, Defendants contend that the non-

    diverse parties and their respective claims should be severed and remanded, with the

    rest of the claims remaining in this Court.




4
  28 U.S.C. § 1441 (b)(2), commonly referred to as the “forum defendant” rule, provides that “[a] civil action
otherwise removable solely on the basis of the jurisdiction under section 1332(a) . . . may not be removed if any of
the parties in interest properly joined and served as defendants is a citizen of the State in which such action is
brought.”
Case 2:21-cv-00238-WJM-MF Document 57 Filed 07/27/21 Page 5 of 9 PageID: 3403




                                       DISCUSSION

 A. Removal Standard

        The federal removal statute provides that “[e]xcept as otherwise provided by

 Congress, any civil action brought in a State court of which the district courts of the

 United States have original jurisdiction, may be removed ... to the district court of the

 United States for the district and division embracing the place where such action is

 pending.” 28 U.S.C. § 1441(a). “[T]he party asserting federal jurisdiction in a removal

 case bears the burden of showing, at all stages of the litigation, that the case is properly

 before the federal court.” Frederico v. Home Depot, 507 F.3d 188, 193 (3d Cir. 2007).

        Where diversity jurisdiction is grounds for removal under 28 U.S.C. § 1332, the

 removing party must demonstrate complete diversity between the parties. See Wis. Dep’t

 of Corr. v. Schacht, 524 U.S. 381, 389 (1994) (stating that federal diversity jurisdiction

 is present “only if there is no plaintiff and no defendant who are citizens of the same

 state”). The removing party carries a “heavy burden of persuasion.” Id. at 851. Removal

 is strictly construed and all doubts are resolved in favor of remand. See Samuel-Bassett

 v. Kia Motors Am., Inc., 357 F.3d 392, 396 (3d Cir. 2004).

 B. Diversity Jurisdiction

        The six remaining Plaintiffs presently allege only a single state law claim under

 the Declaratory Judgment Act against their insurers. Plaintiffs do not assert any federal

 claims. Therefore, the only basis upon which the case could be removed is diversity.

        By way of this motion, Plaintiffs argue that removal was improper because,
Case 2:21-cv-00238-WJM-MF Document 57 Filed 07/27/21 Page 6 of 9 PageID: 3404




 among other reasons, the parties are not completely diverse. Defendants argue that the

 claims of the individual plaintiffs against their insurers fail to meet the standards for

 joinder and that the Court should sever and remand the claims of the non-diverse

 parties under the doctrine of fraudulent misjoinder.

 C. Fraudulent Misjoinder.

        Fraudulent misjoinder, also referred to as “procedural misjoinder”, occurs when a

 plaintiff attempts to defeat removal by misjoining unrelated claims of non-diverse party

 plaintiffs against a defendant. See In re Plavix Product Liability and Mktg. Lit., No.

 MDL No. 13-2418, 2014 WL 4954654 at *9 (Oct. 1, 2014) (citations omitted); see also

 Breitner v. Merck & Co., Inc., 18-15982, 2019 WL 316026 (Jan. 24, 2019). While

 fraudulent joinder tests the viability of the claims against a non-diverse defendant,

 fraudulent misjoinder tests the procedural basis of a party's joinder. See In re Plavix,

 2014 WL 4954654 at *10 (citing Geffen v. Gen. Elec. Co., 575 F.Supp.2d 865, 869

 (N.D.Ohio 2008) (“[W]ith fraudulent misjoinder, the charge is that the joined claims are

 unrelated and have been improperly joined in one action to destroy diversity.).

      The issue of fraudulent misjoinder was addressed in an extremely thorough and

 thoughtful opinion by Chief Judge Wolfson in the case of In re Plavix Product Liability

 and Marketing Litigation (“Plavix”). No. MDL No. 13-2418, 2014 WL 4954654 at *9

 (Oct. 1, 2014). This Court agrees with every aspect of Plavix and follows it to the letter.

 Rather than repeat the extensive analysis in Plavix, the Court will highlight some of the

 main points explained by Judge Wolfson.
Case 2:21-cv-00238-WJM-MF Document 57 Filed 07/27/21 Page 7 of 9 PageID: 3405




       The fraudulent misjoinder doctrine was first articulated by the Eleventh Circuit in

 Tapscott v. MS Dealer Serv. Corp., 77 F.3d 1353 (11th Cir. 1996). In Tapscott, the

 Court found that the misjoinder must be “egregious” in order to be considered

 fraudulent. The fraudulent misjoinder doctrine has been rejected everywhere except the

 Fifth and Eleventh Circuits.

       The Third Circuit has not addressed the doctrine of fraudulent misjoinder. See In

 re Plavix, 2014 WL 4954654, at *11. “[A]n overwhelming number of courts in this

 district have declined to apply the fraudulent misjoinder doctrine.” Id. (collecting cases

 declining to apply fraudulent misjoinder doctrine). Those courts have generally refused

 to apply the doctrine in the absence of clear direction from the Third Circuit, and in light

 of the presumption against the extension of federal jurisdiction. See Burgman v. Costco,

 2019 WL 7373076, at *5 (D.N.J. Nov. 22, 2019); Kaufman v. Allstate Ins. Co., No. 07-

 6160, 2010 WL 2674130, *8 (D.N.J. June 30, 2010) (“The Court, without guidance from

 the Third Circuit, and noting other district courts’ reluctance to embrace [the doctrine]

 finds that this issue would be better decided in state court, the court in which the parties

 were originally joined.”); In re Paulsboro Derailment Cases, No. 13-5583, 2014 WL

 197818, *4 (D.N.J. Jan. 13, 2014).

       This Court agrees with the compelling rational against applying the fraudulent

 misjoinder doctrine in federal court. See In re Plavix, 2014 WL 4954654, at *12

 (providing a comprehensive analysis of the fraudulent misjoinder doctrine). As

 mentioned, the fraudulent misjoinder doctrine is tantamount to an improper expansion of

 the scope of federal jurisdiction. The issue of whether the claims were properly joined is
Case 2:21-cv-00238-WJM-MF Document 57 Filed 07/27/21 Page 8 of 9 PageID: 3406




 an issue of state civil procedure which should be decided by the state court in

 accordance with state procedural rules. Id. at 12-14. Conducting a fraudulent

 misjoinder analysis in this case would require the Court to navigate and consider

 unsettled law. Id. at 13. Absent direction from the Third Circuit, this Court declines to

 adopt the fraudulent misjoinder doctrine as argued by Defendants for the reasons

 expressed here and more extensively in Plavix.

        The Court agrees that there are questions regarding the propriety of joinder in this

 case in which unrelated plaintiffs and non-diverse plaintiffs have joined their claims in a

 single multiple plaintiff action. That said, there are many similarities to the claims and

 there is no evidence whatsoever that the joinder was egregious or fraudulent, which

 would be required if the Court accepted the fraudulent misjoinder doctrine, which it does

 not.

        The Court finds this approach more prudent given the Third Circuit’s well-

 established principle that removal statutes are to be strictly construed, with all doubts

 regarding the propriety of removal resolved in favor of remand. See See In re Plavix,

 2014 WL 4954654, at *13 (citing Abels v. State Farm Fire & Cas. Co., 770 F.2d 26, 29

 (3d Cir. 1985)). Moreover, this Court concurs with prior decisions that “creating a new

 doctrine having the effect of expanding the removability of state court cases that, on

 their face, do not fall within the limited jurisdiction of the federal courts is neither wise

 nor warranted.” Bird v. Carteret Mortg. Corp., No. 06-588, 2007 WL 43551, at 12

 (S.D.Ohio Mar. 22, 2007).

        This Court is mindful of the Third Circuit’s admonition that all doubts regarding
Case 2:21-cv-00238-WJM-MF Document 57 Filed 07/27/21 Page 9 of 9 PageID: 3407




    removal be resolved in favor of remand. See Batoff, 977 F.2d at 851. The Court

    concludes that arguments relating to misjoinder are more properly for the state court,

    where the case was originally filed, to determine whether the claims have been

    misjoined. See Kaufman, 2010 WL 2674130, at *7. A decision on the issue of

    misjoinder by this Court would contravene the Third Circuit’s instruction to narrowly

    construe the removal statute.



                                              CONCLUSION

          For the foregoing reasons, and the fact that there is no complete diversity or other

basis for federal jurisdiction, it is respectfully recommended that Plaintiffs’ motion to

remand [CM/ECF No. 11] be granted and Defendants’ request to sever any claims be

denied. 5




                                                     s/Mark Falk
                                                     MARK FALK
                                                     Chief United States Magistrate Judge


    Dated: July 27, 2021



5
  Section 1446 outlines the procedures for removal. When a civil action is removed solely under section 1441(a),
“all defendants who have been properly joined and served must join in or consent to the removal of the action.” 28
U.S.C. § 1446(b)(2)(A). A district court may remand a case for a defect in the removal procedure. See Lee, 2010
WL 2869454, *1 (citing PAS v.Travelers Ins.Co., 7 F.3d 349, 352 (3d Cir. 1993)). Because the Court has determined
that it does not have jurisdiction, it need not address the parties’ arguments regarding whether GUARD complied
with the procedural requirements for removal.
